DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 3/25/21, amended claim(s) 1 and 13, and canceled claim(s) 3 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0253270 to Nicholls et al. (hereinafter “Nicholls”) in view of U.S. Patent Application Publication No. 2002/0042581 to Cervi and U.S. Patent Application Publication No. 2017/0232204 to Knapp et al. (hereinafter “Knapp”).
For claim 1, Nicholls discloses a cover (Examiner’s Note: the cover made up of the elements that are later recited in the claim that it comprises) for magnetizing a tissue-penetrating medical device (5A) (para [0046]-[0048]) comprising:
a removable sleeve member (54) comprising a hollow tubular body (para [0046]) to form a protective closure over a shaft of a tissue-penetrating medical device prior to use (unlabeled, 5A can be seen as having a shaft), the sleeve member comprising a longitudinal axis (longitudinal axis of 5A) (as can be seen in Fig. 5) (para [0046]), an open end of the hollow tubular body providing a receiving space (11) for receiving at least the shaft of the tissue-penetrating medical device (as can be seen in Fig. 5) (para [0046]); and
a first magnet and a second magnet (50, 51), the first magnet and the second magnet disposed on the sleeve member (as can be seen in Fig. 5) effective to (Examiner’s Note: functional language, i.e., capable of) passively magnetize the shaft of the tissue-penetrating medical device when the sleeve member is removed from the shaft of a tissue-penetrating medical device (para [0047]) (also see para [0037], [0039], and [0040]),
wherein the receiving space permits movement of the shaft of the tissue-penetrating medical device into and out of the receiving space (as can be seen in Fig. 5).
Nicholls does not expressly disclose that the sleeve member is transparent.
However, Nicholls teaches that the sleeve member is made from plastic (para [0046]) and Cervi teaches a plastic sleeve that can be transparent (para [0061]).
It would have been obvious to a skilled artisan to modify Nicholls such that the sleeve member is transparent, in view of the teachings of Nicholls and Cervi, for the obvious advantage of being able to see Nicholls’ shaft of the tissue-penetrating device when it is inserted inside of the Nicholls’ sleeve member.

However, Knapp teaches a first magnet (one of 816) (Fig. 8) slidably mounted in a first slot (as can be seen in Fig. 8, the magnet 816 already being in the slot) (also see para [0085], which mentions that the magnets can be slid in with “stickers, printing, over molding, insert molding, or any other suitable method”) on a sleeve member (hub of 806, i.e., the largest diameter cylindrical part of 806) and that a second magnet (the other one of 816) (Fig. 8) slidably mounted with a second slot (as can be seen in Fig. 8, the magnet 816 already being in the slot) (also see para [0085], which mentions that the magnets can be slid in with “stickers, printing, over molding, insert molding, or any other suitable method”) on the sleeve member (hub of 806, i.e., the largest diameter cylindrical part of 806), wherein the slots and the first magnet and the second magnet are exposed on a distal face and disposed around a periphery of that distal face (as can be seen in Fig. 8); wherein the first magnet and the second magnet are held by friction fit or adhesive (see para [0085], which mentions that the magnets can be slid in with “stickers, printing, over molding, insert molding, or any other suitable method”).
It would have been obvious to a skilled artisan to modify Nicholls such that the first magnet is slidably mounted within a first slot on the sleeve member and that the second magnet is slidably mounted within a second slot on the sleeve member, wherein the slots and the first magnet and the second magnet are exposed on a distal face the sleeve member and disposed around the periphery of the distal face such that they partially surround the receiving space; wherein the first magnet and the second magnet are held by friction fit or adhesive, in view of the teachings of Knapp, for the obvious advantage of securing the magnets to the sleeve member while protecting the magnets within the sleeve member.  
For claim 2, Nicholls further discloses wherein the receiving space permits movement of the shaft of the tissue-penetrating medical device in the receiving space in a direction parallel to the longitudinal axis of the tissue-penetrating medical device (as can be seen in Fig. 5).
For claim 4, Nicholls further discloses wherein the first magnet and second magnet are on one side of the sleeve member (as can be seen in Fig. 5).
For claim 8, Nicholls further discloses wherein the cover is sterile (para [0046]).
For claim 9, Nicholls further discloses wherein the cover is disposable (para [0046] and/or [0048]).
For claim 10, Nicholls further discloses wherein the cover comprises plastic (para [0046]).
For claim 11, Nicholls further discloses wherein one magnet surrounds the cover (para [0046]).
For claim 12, Nicholls further discloses wherein the magnet is tubular (para [0046]).
For claim 13, Nicholls discloses a medical device assembly (Abstract) comprising:
a tissue-penetrating medical device (5A) including a shaft (unlabeled, 5A can be seen as having a shaft in Fig. 5); and
a removable cover (Examiner’s Note: the cover made up of the elements that are later recited in the claim that it includes) for magnetizing the shaft of the tissue-penetrating medical device (5A) (para [0046]-[0048]), the cover including a sleeve member (54) comprising a hollow tubular body (para [0046]) to form a protective closure over a shaft of a tissue-penetrating medical device prior to use (unlabeled, 5A can be seen as having a shaft in Fig. 5), the sleeve member comprising a length that covers the shaft (as can be seen in Figs. 5 and 6), an open end of the hollow body providing a receiving space (11) for receiving at least the shaft of the tissue-penetrating medical device (as can be seen in Fig. 5) (para [0046]), and a first magnet and a second magnet (50, 51), the first magnet and the second magnet on the sleeve member (as can be seen in Fig. 5) to (Examiner’s Note: functional language, i.e., capable of) passively magnetize the shaft of the tissue-penetrating medical device when the sleeve member is 
wherein the receiving space permits movement of the shaft of the tissue-penetrating medical device into and out of the receiving space (as can be seen in Fig. 5).
Nicholls does not expressly disclose that the cover is transparent.
However, Nicholls teaches that the cover is made from plastic (para [0046]) and Cervi teaches a plastic cover that can be transparent (para [0061]).
It would have been obvious to a skilled artisan to modify Nicholls such that the cover is transparent, in view of the teachings of Nicholls and Cervi, for the obvious advantage of being able to see Nicholls’ shaft of the tissue-penetrating device when it is inserted inside of the Nicholls’ cover.
Nicholls and Cervi do not expressly disclose that the first magnet is slidably mounted within a first slot on the sleeve member and that the second magnet is slidably mounted within a second slot on the sleeve member, wherein the first magnet and the second magnet are held by friction fit or adhesive.
Nicholls and Cervi do not expressly disclose that the first magnet is slidably mounted within a first slot on the sleeve member and that the second magnet is slidably mounted within a second slot on the sleeve member, wherein the first magnet and the second magnet partially surround the receiving space; wherein the first magnet and the second magnet are held by friction fit or adhesive.
However, Knapp teaches a first magnet (one of 816) (Fig. 8) slidably mounted in a first slot (as can be seen in Fig. 8, the magnet 816 already being in the slot) (also see para [0085], which mentions that the magnets can be slid in with “stickers, printing, over molding, insert molding, or any other suitable method”) on a sleeve member (hub of 806, i.e., the largest diameter cylindrical part of 806) and that a second magnet (the other one of 816) (Fig. 8) slidably mounted with a second slot (as can be seen in Fig. 8, the magnet 816 already being in the slot) (also see para [0085], which mentions that the magnets can be slid in with “stickers, printing, over molding, insert molding, or any other suitable 
It would have been obvious to a skilled artisan to modify Nicholls such that the first magnet is slidably mounted within a first slot on the sleeve member and that the second magnet is slidably mounted within a second slot on the sleeve member, wherein the slots and the first magnet and the second magnet are exposed on a distal face the sleeve member and disposed around the periphery of the distal face such that they partially surround the receiving space; wherein the first magnet and the second magnet are held by friction fit or adhesive, in view of the teachings of Knapp, for the obvious advantage of securing the magnets to the sleeve member while protecting the magnets within the sleeve member.  
For claim 14, Nicholls further discloses wherein the tissue-penetrating medical device is a needle assembly, a stylet, catheter, introducer needle, scalpel or guidewire (para [0046]).
For claim 15, Nicholls further discloses wherein the tissue-penetrating medical device includes a needle assembly and the cover is effective to magnetize the shaft upon removal of the shaft of the tissue-penetrating medical device from the cover (para [0046]-[0048]).
For claim 16, Nicholls further discloses wherein the tissue-penetrating medical device includes a needle assembly including a needle (5A) and the shaft (unlabeled, but as can be seen in Fig. 5), and when the shaft is magnetized, the tissue-penetrating medical device is configured for use (Examiner’s Note: functional language/intended use, i.e., capable of) in a procedural guidance system to locate and project a position of the shaft during an invasive medical procedure (para [0046]-[0048]).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls in view of Cervi and Knapp, and further in view of WO 2014/052894 to Newman et al. (hereinafter “Newman”) and Applicant’s Admitted Prior Art (hereinafter “AAPA”).
For claim 17, Nicholls further discloses the needle assembly includes a needle hub connected to the proximal end of the shaft (unlabeled, but as can be seen in Fig. 5).
Nicholls, Cervi, and Knapp do not expressly disclose discloses a catheter having a proximal end and a distal end; a catheter adapter having a distal end, a proximal end, an overall length extending from the distal end to the proximal end, an internal cavity, an upper portion, a lower portion and a tip region having a distal opening having a circumference through which the catheter extends, the catheter adapter being connected to the proximal end of the catheter; and the shaft having a proximal end and a distal end.
However, Newman teaches a catheter (1172) having a proximal end (proximal end of 1172) and a distal end (distal end of 1172); a catheter adapter (1174A) having a distal end (distal end of 1174A), a proximal end (proximal end of 1174A), an overall length extending from the distal from the distal end to the proximal end (length of 1174A), an internal cavity (para [000134]), an upper portion (upper portion of 1174A), a lower portion (lower portion of 1174A), and a tip region (tip region of 1174A) having a distal opening having a circumference through which the catheter extends (unlabeled, but as can be seen in Fig. 19), the catheter adapter being connected to the proximal end of the catheter (as can be seen in Fig. 19).
It would have been obvious to a skilled artisan to modify Nicholls to include a catheter having a proximal end and a distal end; a catheter adapter having a distal end, a proximal end, an overall length extending from the distal end to the proximal end, an internal cavity, an upper portion, a lower portion and a tip region having a distal opening having a circumference through which the catheter extends, the catheter adapter being connected to the proximal end of the catheter; and the shaft having a proximal 
Nicholls, Cervi, Knapp, and Newman do not expressly disclose the needle hub having one or more magnets thereon.
However, AAPA teaches a needle hub having one or more magnets thereon (para [0004] of Applicant(s)’ specification as originally filed).
It would have been obvious to a skilled artisan to modify Nicholls to include the needle hub having one or more magnets thereon, in view of AAPA, for the obvious advantage of detecting the position of the needle hub with a ultrasound or magnetic guidance technology. 
For claim 18, Nicholls further discloses wherein the one or more magnets comprises a fixed permanent magnet (para [0046]).
For claim 19, Nicholls further discloses wherein the one or more magnets comprises a magnetic collar (para [0046]), the magnetic collar surrounding the cover (as can be seen in Fig. 5).
For claim 20, Nicholls further discloses wherein the magnetic collar is moveable along the shaft (as can be seen in Fig. 5).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls in view of Cervi, Knapp, Newman, and AAPA, and further in view of U.S. Patent Application Publication No. 2013/0131547 to Hardert et al. (hereinafter “Hardert”).
For claim 21, Nicholls, Cervi, Knapp, Newman, and AAPA do not expressly disclose wherein a distal portion of the shaft of the tissue-penetrating medical device includes a notch to provide immediate confirmation of vessel entry at a point of insertion.

It would have been obvious to a skilled artisan to modify Nicholls wherein a distal portion of the shaft of the tissue-penetrating medical device includes a notch to provide immediate confirmation of vessel entry at a point of insertion, in view of the teachings of Hardert, for the obvious advantage of being able to collect a sample through the notch.
Response to Arguments
Applicant(s)’ arguments filed 3/25/21 have been fully considered.
Applicant’s arguments will be treated in the order they were presented in the response filed 3/25/21.
With respect to the first argument, the proposed modification made in the rejection above does not propose to fix the needle to a shaft in Nicholls.  Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The rejection does not rely on Knapp at all for the claimed “tissue-penetrating medical device.”
With respect to the second argument, this alternative argument is moot because the examiner is not changing the rejection to be Nicholls modifying Knapp, but instead the examiner maintains that it is Knapp that is modifying Nicholls.  Therefore, this argument doesn’t address the outstanding rejection(s) of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791